COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


JAVIER RUIZ,                                    §
                                                                No. 08-15-00259-CR
                     Appellant,                 §
                                                                   Appeal from the
V.                                              §
                                                            County Criminal Court No. 3
THE STATE OF TEXAS,                             §
                                                              of El Paso County, Texas
                     Appellee.                  §
                                                                (TC# 20140C01974)
                                                §


                                  MEMORANDUM OPINION

       Javier Ruiz has filed a motion to dismiss his appeal. Rule 42.2(a) permits an appellate

court to dismiss a criminal appeal on the appellant’s motion at any time before the court’s

decision. TEX.R.APP.P. 42.2(a). Finding that Appellant has complied with the requirements of

Rule 42.2(a), we grant the motion and dismiss the appeal.



April 29, 2016
                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)